Citation Nr: 0611560	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-00 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private emergency room treatment on January 11, 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to March 
1953.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  Prior to the actual emergency room care rendered on 
January 11, 2001, the cost had not been authorized by the VA.

2.  The competent medical evidence demonstrates that the 
symptoms for which the veteran sought treatment did not 
constitute an emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private emergency room treatment on January 11, 
2001, have not been met.  38 U.S.C.A. § 1728 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutes set forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005) impose obligations on VA in terms of 
its duty to notify and assist claimants.  To implement these 
provisions of the law, VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Secretary-
enacted implementing regulations do not apply to this case, 
in which the governing regulations reside in 38 C.F.R. Part 
17.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

The veteran seeks payment or reimbursement for treatment at 
Helen Ellis Memorial Hospital on January 11, 2001.  He 
arrived at the emergency room by ambulance with complaints of 
burning at the back of the throat, and burning and dark brown 
coating of the tongue.  The impression was posterior tongue 
growth and burning throat pain.  The veteran was discharged 
to home in an improved and stable condition.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2004).  
This is not a medical determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In the instant case, the veteran does not argue that VA gave 
prior authorization for the private medical treatment, and 
there is no indication in the record that VA did so.

Further, the Board finds that the preponderance of the 
evidence is against the veteran's claim for payment or 
reimbursement of the cost of unauthorized in-patient medical 
care.  

Generally, reimbursement of the expenses of care or services, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by the VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) The veteran has service-connected disability; and 
(2) there is a medical emergency of such nature that delay 
would be hazardous to the veteran's life or health; and, (3) 
VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 1720.

There is no evidence in the record that the veteran's 
treatment was for a medical emergency.  The treatment reports 
from Helen Ellis Memorial Hospital demonstrate that on 
admission the veteran's condition and symptoms were not such 
that a delay would have been hazardous to his life or health.  
The records from that hospital admission show that the 
condition was found to be "nonurgent."  The condition was not 
found to be "urgent" or "emergent."  After treatment, the 
veteran was released home in stable and improved condition.  
As a layperson without medical training or expertise, the 
veteran is not competent to state that the complaints for 
which he sought treatment constituted a medical emergency.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, his own 
assertions do not constitute competent medical evidence that 
he had a medical emergency.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Reimbursement of the cost of unauthorized private emergency 
room treatment on January 11, 2001, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


